Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (the “ Third Amendment ” or “ this
Amendment ”) is made and entered into effective as of the 7th day of December,
2015 (the “ Third Amendment Effective Date ”), by and among MITCHAM INDUSTRIES,
INC., a Texas corporation (“ Borrower ”), HSBC BANK USA, N.A., as administrative
agent (the “ Administrative Agent ”) for the lenders party to the Credit
Agreement referred to below (the “ Lenders ”), and the Lenders party hereto.

RECITALS

WHEREAS, the Borrower, Administrative Agent and the Lenders entered into that
certain Credit Agreement dated as of August 2, 2013, as amended by that certain
First Amendment to Credit Agreement dated December 23, 2013 and that certain
Second Amendment to Credit Agreement dated July 17, 2014 (the “ Credit Agreement
”); and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions to the Credit Agreement, and said parties are
willing to do so subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, Borrower, the Lenders party hereto and the
Administrative Agent agree as follows:

1. Defined Terms . Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.

2. Amendments to the Credit Agreement . The Credit Agreement is hereby amended
as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions therein in proper alphabetical order:

“ FCPA ” has the meaning assigned to it in Section 4.24 .

“ Sanctions ” has the meaning assigned to it in Section 4.21 .

“ Third Amendment ”: means that certain Third Amendment to Credit Agreement
dated as of December     , 2015 by and among the Borrower, the Administrative
Agent and the Lenders.

“ Third Amendment Effective Date ”: has the meaning ascribed to it in the Third
Amendment.

“ UK Bribery Act ” has the meaning assigned to it in Section 4.24 .

(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety, respectively, to read as
follows:

“ Adjusted EBITDA ”: for the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, for any period, without duplication,
Net Income plus (i) income tax expense, (ii) interest expense,
(iii) depreciation, amortization and other non-cash (or similar) expense,
(iv) stock and other non-cash based compensation, (v) extraordinary non-cash
losses, and (vi) for the quarter ended October 31, 2015, an amount equal to the
actual cash expense related to the termination of to the employment contract
Billy F. Mitcham Jr., in an amount not to exceed $1,800,000 minus extraordinary
non-cash gains.

“ Commitment ”: as to any Lender, the obligation of such Lender, if any, to make
Loans and issue Letters of Credit in an aggregate principal amount/and or face
not to exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The amount of the Total Commitments as of the
Third Amendment Effective Date is $40,000,000.

“ Maturity Date ”: shall mean August 31, 2017.

(c) Article 4 of the Credit Agreement is hereby amended by amending and
restating Section 4.21 in its entirety and adding new Section 4.24 immediately
after Section 4.23, respectively, to read as follows:

4.21 USA PATRIOT Act, OFAC and Other Regulations .

(a) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of its Affiliates over which any of the foregoing exercises
management control (each, a “ Controlled Affiliate ”) is a Prohibited Person,
and the Borrower, its Subsidiaries, and, to the knowledge of the Borrower, such
Controlled Affiliates, are in compliance with all applicable orders, rules and
regulations of OFAC.

(b) None of the Borrower, any of its Subsidiaries, any director or officer
thereof, or, to the knowledge of the Borrower, any employee, agent, or
Controlled Affiliate of the Borrower or any of its Subsidiaries is an individual
or entity that is, or is owned or controlled by Persons that are, (i) the
subject of any sanctions administered or enforced by the US Department of the
Treasury’s Office of Foreign Assets Control, the US Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
the Hong Kong Monetary Authority (collectively, “ Sanctions ”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of comprehensive sanctions. Currently, those countries subject to
comprehensive sanctions include Cuba, the Crimea region of Ukraine, Iran, North
Korea, Sudan and Syria.

 

2

4.24 Anti-Corruption Laws . None of the Borrower or any of its Subsidiaries, nor
to the knowledge of the Borrower, any director, officer, agent, employee,
Controlled Affiliate, or other person acting on behalf of the Borrower or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of any applicable anti-bribery
law, including but not limited to, the United Kingdom Bribery Act 2010 (the “ UK
Bribery Act ”) and the U.S. Foreign Corrupt Practices Act of 1977 (the “ FCPA
”). Furthermore, the Borrower and, to the knowledge of the Borrower, its
Controlled Affiliates have conducted their businesses in compliance with the UK
Bribery Act and the FCPA and rules or regulations related thereto and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(d) Section 6.6 of the Credit Agreement is hereby amended by amending and
restating Section 6.6 to read as follows:

6.6 Inspection of Property; Books and Records; Audits (a) Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law in all material respects shall be made of all
financial dealings and transactions in relation to its business and activities,
(b) permit representatives of the Administrative Agent or any Lender at
reasonable times and upon reasonable advance notice to visit and inspect any
properties of the Borrower and each other Loan Party and examine and make
abstracts from any books and records of the Borrower and each other Loan Party
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of the
Borrower with officers of the Borrower and with their independent certified
public accountants, (c) permit representatives or third party appraisers to
conduct equipment appraisals of the equipment of the Borrower and each other
Loan Party at Borrower’s cost and expense no more than twice per calendar year,
(d) permit representatives of Administrative Agent to conduct a field
examination and audit of the assets of Borrower and each other Loan Party no
more than twice per calendar year at Borrower’s cost and expense; provided
Administrative Agent may conduct such appraisals, field examinations and audits,
at Borrower’s cost and expense, with such frequency as Administrative Agent or
Required Lenders shall determine to be desirable following the occurrence and
during the continuance of an Event of Default.

(e) Article 7 of the Credit Agreement is hereby amended by inserting the
following new Section 7.13 immediately after Section 7.12 to read as follows:

7.13 Use of Proceeds .

(a) Use the proceeds of the Loans or any Letter of Credit, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or

 

3

whose government is, the subject of Sanctions or (ii) in any other manner that
would constitute a violation of Sanctions by any Person (including any Person
participating in the Loans or Letters of Credit, whether as underwriter,
advisor, investor or otherwise). The foregoing does not restrict the Borrower or
any Subsidiary of the Borrower from utilizing funds derived from sources other
than the proceeds of Loans or Letters of Credit for such purposes to the extent
permitted by applicable law.

(b) Use any part of the proceeds of the Loans or any Letter of Credit, directly
or indirectly, for any payments that could constitute a violation of any
applicable anti-bribery law.

(c) Use the proceeds of the Loans or the Letters of Credit, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, to fund any of the following activities or business of
or with any Person involved in the following activities: (i) the exploration
and/or production of oil and/or gas in Russia, in any exclusive economic zone
claimed by Russia or in any Arctic territories (including seabed or extended
continental shelf) claimed thereby and (ii) the supply of equipment, services or
technology that could be used in support of such exploration and/or production.
The foregoing does not restrict the Borrower or any Subsidiary of the Borrower
from utilizing funds derived from sources other than the proceeds of Loans or
Letters of Credit for such purposes to the extent permitted by applicable law.

(f) Schedule 1.1 to Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.1 attached hereto.

3. Conditions to Effectiveness . This Amendment shall be effective on the date
(the “ Third Amendment Effective Date ”) upon which each of the following
conditions is satisfied:

(a) the Administrative Agent (or its counsel) shall have received from each of
the Borrower and Lenders constituting at least the Required Lenders either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment;

(b) the Administrative Agent shall have received all amounts due and owing to it
on or prior to the Third Amendment Effective Date, including payment of all
other fees and reimbursement or payment of all outstanding legal fees and other
expenses required to be reimbursed or paid by the Borrower pursuant to the
Credit Agreement, to the extent that invoices have previously been provided to
the Borrower;

(c) the Administrative Agent shall have received all documents and other items
that it may reasonably request relating to any other matters relevant hereto,
all in form and substance satisfactory to the Administrative Agent; and

(d) no Default or Event of Default shall exist.

 

4

4. Continuing Effect of the Credit Agreement . This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrower that
would require a waiver or consent of the Lenders or an amendment or modification
to any term of the Loan Documents except as expressly stated herein. Except as
expressly modified hereby, the provisions of the Credit Agreement and the Loan
Documents are and shall remain in full force and effect.

5. Ratification and Affirmation; Representations and Warranties . The Borrower
does hereby adopt, ratify, and confirm the Credit Agreement and the other Loan
Documents, as amended hereby, and its obligations thereunder. The Borrower
hereby (a) acknowledges, renews and extends its continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date and (ii) (A) as of the date hereof, no Default has
occurred and is continuing and (B) immediately after giving effect to this
Amendment, no Default will have occurred and be continuing.

6. Loan Document . This Amendment and each agreement, instrument, certificate or
document executed by the Borrower or any of its officers in connection therewith
are “Loan Documents” as defined and described in the Credit Agreement and all of
the terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.

7. Counterparts . This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

8. References . The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

9. Headings Descriptive . The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

 

5

10. Governing Law . This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.

11. Release by Borrower . Borrower does hereby release and forever discharge the
Administrative Agent and each of the Lenders and each affiliate thereof and each
of their respective employees, officers, directors, trustees, agents, attorneys,
successors, assigns or other representatives from any and all claims, demands,
damages, actions, cross-actions, causes of action, costs and expenses (including
legal expenses), of any kind or nature whatsoever known to any Loan Party,
whether based on law or equity, which any of said parties has held or may now
own or hold, for or because of any matter or thing done, omitted or suffered to
be done on or before the actual date upon which this Amendment is signed by any
of such parties (i) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between the Borrower or its representatives and the Administrative Agent
and each Lender or any of their respective directors, officers, agents,
employees, attorneys or other representatives and, in either case, whether or
not caused by the sole or partial negligence of any indemnified party . Such
release, waiver, acquittal and discharge shall and does include any claims of
any kind or nature which may, or could be, asserted by the Borrower.

12. Final Agreement of the Parties . THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

6

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

          BORROWER:
 
MITCHAM INDUSTRIES, INC.,
a Texas corporation
     
By:
      /s/ Rob P. Capps
 
       
Name:
      Rob P. Capps
Title:
      Co-Chief Executive Officer and Chief Financial Officer

          ADMINISTRATIVE AGENT:   HSBC BANK USA, N.A.   By:         /s/ Ecliff
Jackman Name:         Ecliff Jackman Title:         Vice-President

          LENDER:   HSBC BANK USA, N.A.   By:         /s/ Sarah. S. Knudsen
Name:         Sarah. S. Knudsen Title:         Vice-President

          LENDER: } PROSPERITY BANK (formerly known as First } Victoria National
Bank) } By:   /s/ Herschel Vansickle Name:   Herschel Vansickle Title:   Sr.
Vice-President LENDER:   PROSPERITY BANK (formerly known as First   Victoria
National Bank)   By:         /s/ Herschel Vansickle Name:         Herschel
Vansickle Title:         Sr. Vice-President

